Exhibit 10.1




DEPOSIT AGREEMENT
THIS DEPOSIT AGREEMENT (this “Agreement”) is made and entered into as of May 12,
2016 (the “Effective Date”) by and between Takara Bio USA Holdings, Inc., a
Delaware corporation (“Parent”), and WaferGen Bio-systems, Inc., a Nevada
corporation (the “Company”).
RECITALS
WHEREAS, Parent, the Company and Walrus Acquisition Corporation, a Nevada
corporation, have entered into an Agreement and Plan of Merger dated as of the
date hereof (the “Merger Agreement”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Company hereby agree as follows:
1.
Capitalized Terms. Capitalized terms not defined herein shall have the meanings
given to them in the Merger Agreement.

2.
Delivery of Deposit Amount. Following receipt by the Company of the Required
Company Vote, such that the condition set forth in Section 7.1(a) of the Merger
Agreement has been satisfied, and provided in the case of each of the payments
below that the Company Common Stock has remained listed on Nasdaq continually
since the date of this Agreement and that, at the time required for each such
payment, there is not an inaccuracy in the Company’s representations in the
Merger Agreement, or a breach by the Company of its covenants therein, in either
case such that the conditions set forth in Sections 7.2(a) and (b) of the Merger
Agreement would fail to be satisfied, and that the Merger Agreement has not been
terminated, Parent shall deliver (or cause to be delivered) to the Company:

a.
Promptly (and in any event within five (5) business days) after the Company
notifies Parent in writing that the Company has received the Required Company
Vote and the Company has disclosed publicly (including by filing of an
appropriate Form 8-K) such receipt of the Required Company Vote, the amount of
two million five hundred thousand dollars ($2,500,000) (“Deposit No. 1”), by
wire transfer in immediately available funds to the account of the Company
specified by the Company in such notice (the “Account”); and

b.
After January 1, 2017 and on or before January 15, 2017 (as determined by
Parent), the amount of two million five hundred thousand dollars ($2,500,000)



1



--------------------------------------------------------------------------------




(“Deposit No. 2”, and, collectively with Deposit No.1, the “Deposit Amount”), by
wire transfer in immediately available funds to the Account.
3.
Use of Deposit Amount; Interest.

a.
The Company shall have the right to commingle the Deposit Amount with other
funds of the Company and shall have the right to use the Deposit Amount for its
general corporate and working capital purposes.

b.
No interest will be payable on any portion of the Deposit Amount, through the
date of any required return pursuant to the terms hereof. Interest at 18% per
annum or the maximum amount allowed under Law shall be paid on any amounts not
returned or repaid when due pursuant to the terms hereof.

4.
Return or Repayment of Deposit Amount.

a.
If Parent shall have delivered some or all of either Deposit No. 1 or Deposit
No. 2 to the Company, then, if the Merger Agreement is terminated for any
reason, other than pursuant to Section 8.1(e) of the Merger Agreement, the
Company shall promptly deliver to or at the direction of Parent all such amounts
of the Deposit Amount not previously returned by the Company to Parent, either
(i) on the date of such termination or, (ii) if the Merger Agreement is
terminated by Parent, by no later than the date two (2) business days following
such termination. No interest will be payable on Deposit No. 1 or the Deposit
Amount, as the case may be, through the date of such required return.

b.
The Company shall have the right to return all or any portion of the Deposit
Amount to Parent, at any time prior to the date that is ten (10) business days
prior to the Closing, by wire transfer in immediately available funds to the
account of Parent to be specified by Parent promptly upon request of the
Company. The Company shall give Parent at least two (2) business days prior
written notice of any such return.

5.
Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given and shall be deemed to have
been duly given if delivered personally (notice deemed given upon receipt),
telecopied (notice deemed given upon confirmation of receipt), sent by a
nationally recognized overnight courier service such as Federal Express (notice
deemed given upon receipt of proof of delivery) or mailed by registered or
certified mail, return receipt requested (notice deemed given upon receipt) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
5):



2



--------------------------------------------------------------------------------




if to Parent:
Takara Bio USA, Inc.
1290 Terra Bella Avenue
Mountain View, CA 94043
Attention: Lorna Neilson, Ph.D.
Director, Corporate Development




with a copy (which shall not constitute notice) to:


Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Facsimile No: (415) 268-7522
Attention: Michael O’Bryan, Esq.


if to the Company:


WaferGen Bio-systems, Inc.
34700 Campus Drive
Fremont, CA 94555
Attention:    Ivan Trifunovich, Ph.D.
Executive Chairman


with a copy (which shall not constitute notice) to:


K&L Gates
214 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attn.:    Mark R. Busch
James Herriott
E-Mail: Mark.Busch@klgates.com
James.Herriott@klgates.com


6.
Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect, so long as the economic or legal substance of the
transactions is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible, in a mutually acceptable manner, in order that the
transactions be consummated as originally contemplated to the fullest extent
possible.



3



--------------------------------------------------------------------------------




7.
Successors and Assigns. This Agreement may not be assigned by either party
hereto without the prior written consent of the other party; provided, that
Parent may transfer of assign, in whole or in part, or from time to time, to one
or more of its Affiliates, any or all of its rights and obligations hereunder,
but no such transfer or assignment will relieve Parent of its obligations
hereunder.

8.
Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms hereof, in addition to any other remedy at law or equity.
Notwithstanding anything to the contrary elsewhere in this Agreement or provided
for under applicable law, neither party will be responsible or held liable to
the other party for any consequential, special, or incidental losses or damages.

9.
Governing Law.

a.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware applicable to contracts executed in and to be performed
in that state, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

b.
Each party hereto hereby agrees that any claim, dispute or controversy (of any
and every kind or type, whether based on contract, tort, statute, regulation or
otherwise, and whether based on state, federal, foreign or any other law),
arising out of, relating to or in connection with this Agreement, and including
disputes relating to the existence, validity, breach or termination of this
Agreement (any such claim being a “Covered Claim”), brought by or against such
party or any other party hereto or any of their respective successors or
assigns, shall be heard and determined exclusively in the Court of Chancery of
the State of Delaware and the appropriate appellate courts therefrom (the
“Chancery Court”), and in no other court; provided, however, that in the event
the Chancery Court lacks subject matter jurisdiction over a Covered Claim, such
claim shall be heard and determined exclusively in another state or federal
court sitting in the state of Delaware and the appropriate appellate courts
therefrom (an “Other Delaware Court”). Each party hereto expressly agrees and
acknowledges that the Delaware Chancery Court (or, if the Delaware Chancery
Court lacks subject matter jurisdiction, an Other Delaware Court) is an
appropriate and convenient forum for resolution of any and all Covered Claims,
that it will not suffer any undue hardship or inconvenience if required to
litigate in such court, and that such court



4



--------------------------------------------------------------------------------




is fully competent and legally capable of adjudicating any Covered Claim. Each
party hereto further represents that it has agreed to the jurisdiction of the
Chancery Court (or an Other Delaware Court), in respect of Covered Claims after
being fully and adequately advised by legal counsel of its own choice concerning
the procedures and laws applied in such courts and has not relied on any
representation by any other party hereto or its Representatives as to the
content, scope or effect of such procedures and law, and will not contend
otherwise in any proceeding in any court of any jurisdiction.
c.
Each party hereto hereby irrevocably submits, for itself and in respect to its
properties, generally and unconditionally, to the exclusive personal
jurisdiction of the Chancery Court and Other Delaware Courts in respect of
Covered Claims. The parties hereto hereby consent to and grant any such court
jurisdiction over the person of such parties and, to the extent permitted by
Law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 5 or in such other manner as may be permitted by applicable
Law shall be valid and sufficient service thereof.

d.
Each party hereto hereby irrevocably waives, and agrees not to attempt to assert
or assert, by way of motion or other request for leave from the Chancery Court
(or, if the Delaware Chancery Court lacks subject matter jurisdiction, an Other
Delaware Court), as a defense, counterclaim or otherwise, in any action
involving a Covered Claim, (a) the defense of sovereign immunity, the defense
that any Covered Claim or remedy with respect thereto is within the exclusive
jurisdiction of a court outside the state of Delaware, (b) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to serve process in accordance with this Section
9(d), (c) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (d) to the fullest extent
permitted by applicable law that (i) the suit, action or proceeding in any such
court is brought in an inconvenient forum, (ii) the suit, action or proceeding
is not maintainable in such court, (iii) the venue of such suit, action or
proceeding is improper or inappropriate and (iv) this Agreement, or the subject
matter hereof, may not be enforced in or by such courts. Each party hereto
further hereby irrevocably waives, and agrees not to attempt to assert, by way
of motion or other request in any other court of other forum, that a judgment
entered by the Chancery Court or any Other Delaware Court, including a judgment
for specific performance, is not



5



--------------------------------------------------------------------------------




enforceable in such other court or forum. The parties hereto agree that a final
judgment in respect of any Covered Claim of the Delaware Chancery Court (or, if
the Delaware Chancery Court lacks subject matter jurisdiction, an Other Delaware
Court) shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Legal Requirements..
10.
Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. Each of the parties hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (b) acknowledges that it and the other
hereto have been induced to enter into this Agreement and the Transactions, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 10.

11.
Amendment. This Agreement may not be amended, except by an instrument in writing
signed by each of the parties hereto.

12.
Counterparts. This Agreement may be executed and delivered (including by
facsimile or other form of electronic transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Signatures to this Agreement transmitted
by facsimile transmission, by electronic mail in PDF form, or by any other
electronic means designed to preserve the original graphic and pictorial
appearance of a document, will be deemed to have the same effect as physical
delivery of the paper document bearing the original signatures.







[SIGNATURES FOLLOW ON NEXT PAGE]




6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Parent and the Company have caused this Deposit Agreement to
be executed, as of the date first written above, by their respective officers
thereunto duly authorized.


TAKARA BIO USA HOLDINGS, INC.


By     /s/ Koichi Nakao    
    Name: Koichi Nakao
    Title: President


WAFERGEN BIO-SYSTEMS, INC.


By     /s/ Rolland Carlson    
    Name: Rolland Carlson
    Title: President and CEO




[Signature Page to Deposit Agreement]

